Citation Nr: 1723548	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a groin condition.

2. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1963 to December 1965, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Newark, New Jersey, respectively.  

The Veteran's claim of entitlement to service connection for a groin condition was previously remanded by the Board in February 2015.  Separately, the Board denied the Veteran's claim of entitlement to service connection for a heart condition.  In December 2016, the Veteran filed a motion for reconsideration of that denial.  That matter will be addressed separately from the issues decided herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board acknowledges that the Veteran withdrew his request for a Travel Board hearing in a January 2010 statement.  However, the Veteran also requested a Central Office hearing in connection with his service connection claim for his groin condition.  See November 2009 VA Form 9 Appeal to Board of Veterans' Appeals.  Additionally, more recently, the Veteran requested a videoconference hearing before the Board in connection with his increased rating claim for his service-connected diabetes.   See June 2015 VA Form 9 Appeal to Board of Veterans' Appeals.  A review of the record shows that a hearing has yet been scheduled.  Hence, for administrative efficiency with regard to the two claims on appeal, and so as to avoid a denial of the Veteran's due process, see 38 C.F.R. § 20.904(a)(3)(2016),  a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







